Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to communication filed on 04/24/2020. This application was filed 04/24/2020; this application has foreign application(s) EP 19175044.7 05/17/2019.
Claims 1, 5, and 10-15 have been amended by Examiner’s AMENDMENT; Claims 2-4, have been cancelled, by EXAMINER’S AMENDMENT.

Information Disclosure Statement
The information disclosure statements (IDS) filed on 04-24-2020, has been acknowledged. The submissions is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

USC § 101 Analysis
Claim(s) 1, 10-15, and dependent claims 5-8, is/are directed to a technical solution to a technical problem associated with training a classification model to be resistant to undesirable perturbations such as adversarial perturbations.
Thus, based on the aforementioned analysis, claim(s) 1, 5-8, and 10-15 are patent eligible.




35 USC § 103 
Closest prior art of record, Non-Patent Literature, NPL, Madry, 2017, arXiv, and Wang (US 2019/0244103), are withdrawn from consideration pursuant to Allowable Subject Matter.

Examiner’s Amendment
Authorization for this examiner’s amendment, was given in an Examiner-Initiated Interview with Applicant Representative Michelle Carniaux initiated on 10 May 2022, culminating in authorization of Examiner Amendments provided on 13 May 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.













--- Claims 1, 5, and 10-15 have been AMENDED;
Claims 2-4, and 9 have been cancelled;
 by Examiner’s Amendment as Follows ---

AMENDMENT TO CLAIMS
1. (Currently Amended)  A system for training a classification model to be robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the system comprising:
a data interface for accessing a training dataset and a set of parameters parametrizing the classification model, wherein the training dataset includes multiple training instances; and
a processor subsystem configured to train the classification model by, in an outer iteration:
selecting a set of training instances of the training dataset;
determining one or more perturbations for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for the perturbed one or more selected training instances;
wherein the processor subsystem is configured to determine a perturbation by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
wherein the processor subsystem is configured to determine a respective perturbation for perturbing each respective selected training instance or to determine a single perturbation for perturbing the selected training instances;
wherein the processor subsystem is configured to train the classification model by performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein the processor subsystem is configured to determine an updated perturbation allowed by a respective perturbation type by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the processor subsystem is configured to determine the perturbation by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and to determine the perturbation as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

Claims 2-4 (Canceled).
  
5.  (Currently Amended)  The system according to claim [[4]] 1, wherein the processor subsystem is configured to determine the update to the perturbation by gradient ascent or steepest ascent.

6.  (Original)  The system according to claim 1, wherein a perturbation type of the multiple perturbation types is defined by a norm and a bound, the set of allowed perturbations of the perturbation type being comprised in a set of perturbations for which the norm does not exceed the bound.

7.  (Original)  The system according to claim 1, wherein a perturbation type of the multiple perturbations is defined by a maximal Wasserstein distance.

8.  (Original)  The system according to claim 1, wherein the classification model is an image classifier, and the training dataset comprises multiple training images as the training instances. 

Claim 9 (Canceled) .

10.  (Currently Amended)  A system for performing a classification robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the system comprising:
a data interface for accessing a set of parameters parametrizing a classification model, the classification model being trained by a first processor subsystem, in an outer iteration:
selecting a set of training instances of a training dataset;
determining one or more perturbation for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances,
wherein a perturbation is determined by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model; and
a second processor subsystem configured to obtain an instance and classify the instance according to the classification model based on the set of parameters;
wherein the first processor subsystem is configured to determine a respective perturbation for perturbing each respective selected training instance or to determine a single perturbation for perturbing the selected training instances;
wherein the first processor subsystem is configured to train the classification model by performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein the first processor system is configured to determine an updated perturbation allowed by a respective perturbation type by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the first processor system is configured to determine the perturbation by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and to determine the perturbation as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

11.  (Currently Amended)  An automotive control system for controlling a vehicle,  comprising:
a camera interface for obtaining, from a camera, an image of an environment of the vehicle;
an actuator interface for providing, to an actuator, actuator data causing the actuator to effect an action to control the vehicle; and
a system for performing a classification robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the system for performing the classification including:
a data interface for accessing a set of parameters parametrizing a classification model, the classification model being trained by a first processor subsystem, in an outer iteration:
selecting a set of training instances of a training dataset;
determining one or more perturbation for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances,
wherein a perturbation is determined by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model; and
a second processor subsystem configured to obtain an instance and classify the instance according to the classification model based on the set of parameters; 
wherein the classification model is an image classifier, and wherein the second processor subsystem of the system for performing the classification is configured to classify the image according to the classification model to detect an object in the environment of the vehicle, to determine actuator data to control the vehicle based at least on part on said detection, and to provide the actuator data to the actuator via the actuator interface;
wherein the first processor subsystem is configured to determine a respective perturbation for perturbing each respective selected training instance or to determine a single perturbation for perturbing the selected training instances;
wherein the first processor subsystem is configured to train the classification model by performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein the first processor subsystem is configured to determine an updated perturbation allowed by a respective perturbation type by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the first processor subsystem is configured to determine the perturbation by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and to determine the perturbation as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

12. (Currently Amended)  A computer-implemented method of training a classification model to be robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the method comprising the following steps:
accessing a training dataset and a set of parameters parametrizing the classification model, wherein the training dataset includes multiple training instances; and
training the classification model by, in an outer iteration:
selecting a set of training instances of the training dataset;
determining one or more perturbations for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances;
wherein determining a perturbation includes, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
wherein a respective perturbation for perturbing each respective selected training instance is determined or a single perturbation for perturbing the selected training instances is determined;
wherein the training of the first classification model includes performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein an updated perturbation allowed by a respective perturbation type is determined by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the perturbation is determined by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and the perturbation is determined as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

13. (Currently Amended)  A computer-implemented method of performing a classification robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the method comprising the following steps:
accessing a set of parameters parametrizing a classification model, the classification model being trained by, in an outer iteration:
selecting a set of training instances of a training dataset;
determining one or more perturbation for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances,
wherein a perturbation is determined by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
obtaining an instance; and
classifying the instance according to the classification model;
wherein a respective perturbation for perturbing each respective selected training instance is determined or a single perturbation for perturbing the selected training instances is determined;
wherein the training of the first classification model includes performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein an updated perturbation allowed by a respective perturbation type is determined by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the perturbation is determined by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and the perturbation is determined as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

14.  (Currently Amended)  A non-transitory computer-readable medium on which is stored data representing instructions for training a classification model to be robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the stored data representing the instructions, when executed by a processor system, causing the processor to perform the following steps:
accessing a training dataset and a set of parameters parametrizing the classification model, wherein the training dataset includes multiple training instances; and
training the classification model by, in an outer iteration:
selecting a set of training instances of the training dataset;
determining one or more perturbations for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances;
wherein determining a perturbation includes, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
wherein a respective perturbation for perturbing each respective selected training instance is determined or a single perturbation for perturbing the selected training instances is determined;
wherein the training of the first classification model includes performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein an updated perturbation allowed by a respective perturbation type is determined by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the perturbation is determined by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and the perturbation is determined as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.

15.  (Currently Amended)  A non-transitory computer-readable medium on which is stored data representing instructions for performing a classification robust against perturbations of multiple perturbation types, a perturbation type defining a set of allowed perturbations, the stored data representing instructions, when executed by a processor system, causing the processor system to perform the following steps:
accessing a set of parameters parametrizing a classification model, the classification model being trained by, in an outer iteration:
selecting a set of training instances of a training dataset;
determining one or more perturbation for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for said perturbed one or more selected training instances,
wherein a perturbation is determined by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
obtaining an instance; and
classifying the instance according to the classification model;
wherein a respective perturbation for perturbing each respective selected training instance is determined or a single perturbation for perturbing the selected training instances is determined;
wherein the training of the first classification model includes performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein an updated perturbation allowed by a respective perturbation type is determined by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the perturbation is determined by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and the perturbation is determined as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance.












Allowable Subject Matter
Claims 1, 5-8 and 10-15, are allowed.

The following is an examiner’s statement of reasons for allowance:
While closest prior art of record, Non-Patent Literature, NPL, Madry, 2017, arXiv, and Wang (US 2019/0244103) disclose the training of a classification model by employing adversarial perturbations, maximizing the loss of a deep learning model over a small perturbation by iterative first‐order methods including gradient descent and backpropagation of gradients from the loss function to an input space, they do not teach: 
“determining one or more perturbations for perturbing the set of selected training instances, the one or more perturbations being selected among the sets of allowed perturbations of the multiple perturbation types to maximize a loss of the classification model for the set of selected training instances when perturbed by the one or more perturbations; and
updating the set of parameters of the classification model to decrease the loss of the classification model for the perturbed one or more selected training instances;
wherein the processor subsystem is configured to determine a perturbation by, in an inner iteration, determining updated perturbations allowed by respective perturbation types of the multiple perturbation types and selecting an updated perturbation that most increases the loss of the classification model;
wherein the processor subsystem is configured to determine a respective perturbation for perturbing each respective selected training instance or to determine a single perturbation for perturbing the selected training instances;
wherein the processor subsystem is configured to train the classification model by performing at least one or more first outer iterations followed by one or more second outer iterations, the processor subsystem being configured to determine a single perturbation in each first outer iteration and to determine a respective perturbation in each second outer iteration;
wherein the processor subsystem is configured to determine an updated perturbation allowed by a respective perturbation type by: 
determining an update to the perturbation to increase the loss of the classification model for the set of training instances; and
projecting the perturbation updated with said update to the set of allowed perturbations of the perturbation type; and
wherein the processor subsystem is configured to determine the perturbation by, in the inner iteration, determining a classification of a training instance perturbed by the updated perturbation, and to determine the perturbation as the updated perturbation if the classification of said perturbed training instance is different from a classification of the training instance”, in the context of the claim when considered as a whole.  These uniquely distinct features render the claim(s) 1 allowable. 
Therefore, independent claims 1, 10-15, and dependent claims 5-8 are allowable based on the same rationale as the claim(s) from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and NOT relied upon is considered pertinent to applicant's disclosure including information well-known to one of ordinary skill in the art:


    PNG
    media_image1.png
    969
    1633
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL EZEWOKO whose telephone number is (571)272-7850.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL I EZEWOKO/Examiner, Art Unit 3682